t c memo united_states tax_court wal-mart stores inc and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date ps operate retail department stores and clubs ps' accounting_records set forth each store club's inventory and ps count each store club's inventory during the year to verify the records' accuracy in order to reflect the shrinkage of inventory at yearend caused by theft breakage and clerical errors occurring after a count ps estimate this shrinkage based on gross_sales ps' inclusion of the estimates in costs of goods sold reduces their gross_income held ps' method of estimating inventory_shrinkage at yearend is permissible because the method conforms as nearly as may be to the best_accounting_practice in the trade_or_business and clearly reflects income alexander zakupowsky jr frederick brook voght jean ann pawlow and carol ann johnson for petitioners albert l sandlin jr thomas r ascher james p dawson and martin l osborne for respondent memorandum findings_of_fact and opinion laro judge wal-mart stores inc subsidiaries petitioned the court to redetermine respondent's determination of deficiencies in their federal_income_tax respondent determined the following deficiencies taxable_year ended deficiency date taxable_year date taxable_year date taxable_year date taxable_year dollar_figure big_number big_number big_number following concessions by the parties we must decide whether petitioners' estimates of inventory_shrinkage at yearend are permissible we hold they are section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar the term shrinkage refers to the excess value of book inventory over actual inventory the term overage refers to the excess value of actual inventory over book inventory the term physical inventory refers to the counting of the goods that are actually in inventory findings_of_fact i background a general information some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioners comprise an affiliated_group_of_corporations that use an accrual_method of accounting for financial_accounting and tax purposes they filed federal consolidated income_tax returns and amended federal consolidated income_tax returns for the subject years their common parent is wal-mart stores inc parent parent's principal_place_of_business was in bentonville arkansas when it petitioned the court at all relevant times kuhn's-big k stores corp kuhn's and big k edwards inc edwards were two of parent's subsidiaries and sam's wholesale clubs sam's was one of parent's divisions we hereinafter use the name wal-mart to refer collectively to parent without regard to sam's kuhn's and edwards we hereinafter use the term petitioners to refer collectively to wal-mart and sam's sam's operated its stores clubs on a discount warehouse basis wal-mart operated its stores as mass discount retailers each wal-mart store contained up to departments and in the aggregate these departments carried a wide range of merchandise including home furnishings electrical appliances automotive and hardware items electronics toys candy and pet supplies as well as apparel for men women boys and girls inventory is petitioners' most essential and valuable asset and it is critical to their success petitioners strive to maintain enough inventory to satisfy their customers' needs while at the same time minimizing the dollar amount of their inventories one measure of the effectiveness of wal-mart's inventory management is its impressive rate of inventory turnover sales inventory wal-mart's inventory turned over times in its taxable_year while the average turnover for wal-mart's competitors was approximately times another indication of the effectiveness of wal-mart's inventory management was that many other companies both domestic and foreign sought advice from wal-mart on inventory management b respondent's adjustments respondent issued petitioners two notices of deficiency one for their and taxable years and the other for their and taxable years both notices reflected an increase to petitioners' ending inventories on account of respondent's disallowance of their estimated inventory_shrinkage respondent the notice for and disallowed shrinkage estimates for wal-mart only the notice for and disallowed shrinkage estimates for wal-mart and sam's determined that petitioners' ending inventories as reported understated their taxable_income by the following amounts taxable_year understatement dollar_figure big_number big_number big_number the shrinkage disallowed by respondent relates to the period of time referred to by the parties as the stub_period in general the stub_period is the time between the date of the last physical inventory prior to the taxable yearend and the taxable yearend in some cases wal-mart took a physical inventory in january and booked the inventory in february of the next year in those cases the stub_period is the time between the date of the physical inventory immediately prior to the january physical inventory and the taxable yearend in other cases wal-mart booked two consecutive january inventories in february in those cases the stub_period is the time between the first january inventory and the taxable yearend following the second january inventory in the case of a new store for which a physical inventory was not taken before the taxable yearend the stub_period is the period beginning with the date of the store opening and ending with the taxable yearend respondent also determined that part of these understatements stemmed from petitioners' miscalculation of a cost complement the parties have settled their disagreements with respect to this calculation and it is not at issue herein c scope of petitioners' operations wal-mart is one of the largest operators of mass merchandise retail stores in the united_states during the subject years the numbers of wal-mart's stores and sam's clubs were as follows taxable_year wal-mart sam's many of these stores were open to the public hours a day during the subject years wal-mart purchased and sold products labeled with the manufacturer's name name brands as well as products with its own name brand the dollar amounts of petitioners' purchases and the retail values of its net sales were as follows purchases sales year wal-mart sam's wal-mart sam's dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number a typical wal-mart store averaged big_number big_number big_number and big_number square feet in the respective taxable years and petitioners' total square footage of retail_space increased from million in the taxable_year to million in the taxable_year wal-mart's stores carried between big_number and big_number specific types of merchandise stock keeping units or sku's sam's clubs carried between big_number and big_number sku's wal-mart received approximately percent of its merchandise through petitioners' distribution system wal-mart's distribution centers increased from in to in in the later year petitioners' total_distribution center space was over million square feet and each distribution center received and shipped in excess of million cases of merchandise a year the equivalent of trailer loads per working day ii petitioners' inventory practice a inventory systems in general inventory_accounting requires allocating each period's cost of goods available for sale between cost_of_goods_sold and the value of ending inventory taxpayers may use either the perpetual or periodic inventory system for this allocation under both systems the cost of each purchase is recorded contemporaneously with the purchase and the revenue from each sale is recorded contemporaneously with each sale but for these similarities recording differs depending on whether the taxpayer uses a periodic or a perpetual system under the periodic system an entry is not made to record the quantity or cost of an item of merchandise when it is sold a physical count is generally performed at yearend to ascertain in general identical units are one sku's and each different size and brand is a different sku the items in and value of the ending inventory the cost_of_goods_sold is the residual amount no distinction is made between the cost of the goods that were actually sold during the period and the expense of shrinkage under the perpetual system the cost and or quantity of goods sold are contemporaneously recorded at or about the time of sale thus the perpetual system continuously reveals the cost and or quantity of goods sold since the beginning of the current period and the cost and or quantity of goods that are or should be on hand at any given time physical inventory counts are performed periodically to confirm the accuracy of the inventory as stated in the taxpayer's books and adjustments are made to the books to reconcile the inventory stated therein with the actual inventory b petitioners' inventory_accounting method petitioners maintained a perpetual inventory system wal-mart used the last in first out lifo_method of identifying items in ending inventory see sec_1_472-1 income_tax regs and the retail_method of pricing inventories see sec_1_471-8 income_tax regs wal-mart determined the cost of the lifo_inventories using the dollar value lifo_method see sec_1_472-8 income_tax regs and it valued any increase in inventory quantities based on the cost of the earliest acquisitions during many of wal-mart's competitors also used the retail_inventory_method to account for their inventories the year see sec_1_472-2 income_tax regs at the end of each month wal-mart applied a cost complement to convert its inventory balances from retail to deemed cost wal-mart's internal monthly financial statements reported inventory_shrinkage both estimated and verified as an increase to cost_of_goods_sold sam's did not use the retail_method sam's used the first in first out method of identifying items in ending inventory c cycle counting petitioners did not count the actual yearend inventory at each of their stores they counted each store's inventory at various times during the year referred to as cycle counting the use of cycle counting and the absence of a physical count at yearend is common in petitioners' industry petitioners used this technique during the subject years because they were unable to physically count the inventories at all of their stores clubs on the last day of the taxable_year cycle counting was also advantageous to them because it was less disruptive to business operations and it allowed management to receive information throughout the year on the effectiveness of internal operations and changes in external behavior the continuous flow of information facilitated management's response to shrinkage trends on a timely basis during the subject years petitioners' independent auditors were ernst young e y e y advised wal-mart that it could use cycle counting because wal-mart had accurate retail accounting_records wal-mart had retained independent counting services to work with wal-mart's internal audit department and wal-mart's previous physical inventories had not required significant changes to the retail records e y certified that petitioners' financial statements for the subject years which included the shrinkage estimates conformed with generally_accepted_accounting_principles gaap issuing unqualified opinions to that effect for each of the years e y had been periodically reviewing petitioners' methodology for accounting for shrinkage including the accrual of the shrinkage estimate during the stub_period and e y had never recommended that petitioners change their method_of_accounting for shrinkage d physical counts the amount of shrinkage or overage was verified by petitioners when the inventory on hand was counted in general wal-mart counted each store's inventory approximately every to months in the case of new stores petitioners did not count the inventory until the store had been open for at least months petitioners also did not count inventory in the months of november december and the first week in january during november and december wal-mart was focusing on the christmas season which is one of the busiest times of the year and its inventory was at a maximum during the first week of january wal-mart's employees were recuperating from the christmas season and they were responding to the return of merchandise from customers wal-mart's inventory was generally at its lowest during the month of january wal-mart counted the inventory at some of its stores during the last weeks in january the results of some of these inventories were posted in january of the same taxable_year while the results of most of these inventories were posted in february of the subsequent taxable_year the ending inventory for the year of the counts was not corrected for verified shrinkage for those stores inventoried in january and posted in february the following chart shows the number of inventories taken in january the number of january inventories posted in january and the number of january inventories posted in february for the taxable years at issue number of january inventories posted in january posted in february or - - - - or year during the subject years the highest percentages of physical inventories took place from march through september in general it take sec_4 to weeks to prepare a store for inventory forty-five days prior to a scheduled count wal-mart's internal audit department would send a preparation package to the store for completion before the inventory was taken completion of the package by the store was designed to ensure accuracy and consistency in the count and reconciliation with book inventory the package included detailed instructions for store preparation to ensure an efficient count the package included schedules that were reviewed or completed prior to the day of the count persons involved in a count included a team of independent counters to individuals and representatives from wal-mart's loss prevention department one to two individuals internal audit department one to three individuals and operations division one to two individuals e y was also present at the inventories of randomly selected stores to test the count's accuracy by recounting results all salable merchandise in a store was counted by the independent counters on the day of the physical inventory and they based the count on the inventory's retail value wal-mart took inventory while the stores were open to customers each store count took a full_day commencing at approximately a m and concluding at approximately p m thereafter while still at the store the physical count team reconciled the physical count to the book inventory these reconciliations were reviewed by petitioners' internal audit department on a future date due to the time necessary to review the reconciliations petitioners did not book the results of a physical inventory until the next month sam's physical inventory procedure was essentially the same as wal-mart's procedure except that sam's conducted its inventories before business hours and the physical count was completed within to hours in addition two inventories were usually taken during the taxable_year at each of sam's clubs and the items rather than retail values were counted physical counts were sometimes taken at sam's in january and the results of physical inventories at sam's were booked the day after the physical inventory unlike the records of wal-mart petitioners kept records for sam's that listed the quantity and cost of items in inventory on any given date in addition to the physical inventories performed at each club sam's personnel routinely performed item audits on specific products held in inventory in an item audit sam's personnel counted the goods on hand for a particular sku's and they reconciled the count with the club's stock status report any discrepancy was immediately booked item audits were performed daily or weekly at the club manager's discretion iii accounting for shrinkage a shrinkage in general inventory_shrinkage occurs daily and is an inherent cost of the retail business causes of shrinkage include theft damage breakage spoilage and bookkeeping errors although shrinkage cannot be eliminated entirely it can be minimized through methods that include the use of loss prevention equipment employee involvement and screening prosecutions for theft security devices training of security personnel and effective_control systems for paperwork bookkeeping and accounting shrinkage is particularly high around the holiday seasons such as christmas and easter b wal-mart's response to shrinkage in the early 1980's prior to the subject years wal-mart modified its computer system to improve the accuracy of its inventory_accounting wal-mart employed various other techniques to reduce shrinkage and overage during the subject years such as closed-circuit camera systems burglar alarms and close scrutiny over the hiring and performance of employees in the latter regard wal-mart tried not to hire applicants who might be inclined to commit theft and wal-mart focused on employee training to reduce bookkeeping errors each store manager was also evaluated in part on his or her ability to reduce shrinkage and employees at stores that reported excessive shrinkage or overages were not eligible for a bonus store managers with higher than expected shrinkage were required to attend internal seminars on shrinkage and they were subject_to demotion or termination if the high shrinkage continued shrinkage reduces profits and was viewed by petitioners during the subject years as reflecting poor management and sam's employed similar measures adversely affecting employee morale petitioners aimed to reduce shrinkage and they devoted extensive resources to the mitigation and monitoring of it petitioners' management discussed shrinkage weekly among themselves and they regularly discussed the subject with the audit committee of the board_of directors as well as the regional managers district managers and store managers c petitioners' monthly shrinkage estimates wal-mart estimated shrinkage for each store for the period between the physical inventory and the end of the taxable_year by multiplying a retail shrinkage rate stated as a percentage of sales by the store's sales for the period between the physical inventory and the end of the taxable_year for new stores wal-mart estimated shrinkage based on a fixed rate established by its senior management in the and taxable years the retail shrinkage rate for new stores wa sec_3 percent of sales in the and taxable years the rate wa sec_2 percent of sales wal-mart used the fixed rate from the date the store opened until the date that the first inventory was taken at the store after wal-mart took the first inventory at a store it computed a shrinkage rate for that store by dividing the store's shrinkage at retail as verified by the first inventory by the store's sales for the period starting with the date the store opened and ending on the inventory date the shrinkage rate as computed was subjected to the imposition and application of certain floor and ceiling percentage limitations that were established by wal-mart's senior management and that are discussed further below after wal-mart took a second inventory at the store it computed the shrinkage rate for that store similarly to the method described above except that it used the shrinkage as verified by both the first and second inventories and it used the sales for the period starting with the date the store opened and ending on the date of the second inventory the floor and ceiling limitations described below were also applied to this rate after wal-mart took a third inventory at the store it computed a shrinkage rate for that store in a fashion similar to that of the first years except that it used the shrinkage as verified by the first second and third inventories and it used the sales for the period commencing with the date the store opened and ending on the date of the third inventory this shrinkage rate as computed was subjected to the floor and ceiling limitations described below after wal-mart took the fourth and each subsequent inventory the retail shrinkage rate was based on a rolling average of the historical shrinkage over the last three inventories of the store the rate was computed by dividing the amount of shrinkage at retail as verified by the current inventory and the preceding two inventories by the sales for the period commencing with the date of the third preceding inventory and ending on the current inventory date this shrinkage rate as computed was subjected to the floor and ceiling limitations described below the floor and ceiling percentage limitations mentioned above were internal guidelines set forth in memoranda prepared by wal-mart's senior management these guidelines were followed by all of wal-mart's stores wal-mart's internal audit department recommended the amount of a ceiling and floor limitation to the controllers and vice presidents of the respective operating divisions based on a weighted 5-year average and they in turn recommended the guidelines for these limitations to wal-mart's president wal-mart's president was the ultimate setter of these guidelines and once set and implemented these guidelines were effective until revised through the procedure used to establish them the floor and ceiling percentage limitations were applied as follows if the computed shrinkage rate was below the floor the rate was adjusted upward to equal the floor if the computed shrinkage rate exceeded the ceiling it was adjusted downward to equal the ceiling if the computed shrinkage rate was an overage the rate was replaced by the floor in practice the ceiling was seldom applied and the floor was applied more often as one example of the application of the floor and ceiling percentage limitations the following table contains information from the taxable_year that illustrates how a computed average shrinkage rate was adjusted store computed applied applied -dollar_figure shrinkage -dollar_figure shrinkage -dollar_figure shrinkage dollar_figure overage -dollar_figure -dollar_figure -dollar_figure -dollar_figure computed ceiling floor floor sam's consistently determined shrinkage projections for its clubs by multiplying a fixed rate of percent by monthly sales none of the clubs including new clubs applied a floor or ceiling percentage limitation to the 2-percent rate the 2-percent rate was determined by petitioner's senior management on the basis of their analysis of historical results from warehouse operations sam's shrinkage estimates are a smaller part of overall annual shrinkage because sam's warehouse format allows it to continuously take item physical inventories in addition to taking complete physical inventories twice a year sam's underestimated shrinkage sales during the physical inventory cycle for sam's expressed in thousands of dollars were dollar_figure for and dollar_figure for shrinkage during the physical inventory cycle for sam's expressed in thousands of dollars was dollar_figure for and dollar_figure for sam's shrinkage as a percentage of sales for the physical inventories taken during and was dollar_figure dollar_figure dollar_figure dollar_figure d adjustment of monthly estimates petitioners adjusted their inventory accounts to reflect the results of each physical count of a store or club each time petitioners took a physical count they adjusted any over- or under-estimate of shrinkage so that their books_and_records reflected inventories on hand as verified by the physical count this was a continuous process throughout the year as stores and clubs were physically counted in the cycle procedure e yearend allocations and lifo effects wal-mart estimated shrinkage for each store not for each department within each store at the end of each subject year wal-mart aggregated the estimate for shrinkage for the stub_period as reported in its records for all of its stores wal-mart then allocated this aggregate estimated shrinkage to each department on the basis of the relative amount of all shrinkage verified during the year for each department as reported in the december purchase recap report at the end of each taxable_year wal-mart allocated the consolidated ending inventory net of shrinkage as reported in the general journal among each of its departments for the and purchase recap reports were prepared monthly and they listed beginning_inventory at retail purchases at cost and retail sales at retail markdowns at retail and ending inventory at retail the inventory amounts shown in the monthly purchase recap reports were stated net of shrinkage overage as determined from physical inventories taken from the beginning of the year to date the shrinkage overage determined from the physical inventory was included in the purchase recap report when the inventory was completed including verification and recording in the books the shrinkage overage reported in the purchase recap report was reported on a departmental basis from the physical counts of the departments wal-mart recorded purchases sales and related continued taxable years the allocation was made on the basis of the relative value of ending inventory in each department net of shrinkage as allocated as reported in the yearend purchase recap report in petitioners' taxable_year the allocation was made on the basis of the results of physical inventories taken during the month of date a separate allocation in the same manner was made for the stores of parent kuhn's and edwards parent kuhn's and edwards each had its own lifo pools petitioners made separate lifo computations for each of these entities petitioners separately recorded shrinkage as verified by physical counts by department for parent kuhn's and edwards petitioners also allocated aggregate estimated stub_period shrinkage separately to each of the entity's departments petitioners did not allocate an estimate of shrinkage to pools at the individual store level petitioners did not make yearend allocations and reconciliations or lifo computations for individual stores yearend allocations and lifo computations were performed on a division-wide basis petitioners reported the same shrinkage for both financial and tax purposes for purposes of preparing financial statements continued information in the general journal the general journal contained information on a store basis and contained basically the same accounts for each store the general journal contained the records of the total shrinkage as verified by physical count and estimated shrinkage by store but not by department and the federal_income_tax return petitioners reported shrinkage on an aggregate basis other large retail businesses in addition to wal-mart estimate shrinkage for the stub_period the practice of estimating shrinkage as a percentage of sales is prevalent in the retail industry opinion i overview we must decide whether petitioners' estimates of inventory_shrinkage at yearend are permissible in 101_tc_462 we held that a taxpayer was entitled to use an estimate of yearend shrinkage if the taxpayer's method_of_accounting for its inventory was sound in the instant case respondent asks us to reconsider our holding in dayton hudson we will not do so we adhere to our opinion in dayton hudson corp subs v commissioner supra for the reasons stated therein we will not disturb petitioners' method_of_accounting for their inventories including their estimates of shrinkage at yearend if the method is sound stated differently petitioners will prevail if they prove that their inventory_method meets the following two-prong test it conforms as nearly as may be to the best_accounting_practice in the trade_or_business and it clearly reflects income sec_471 see also thor power tool co v sec_471 provides continued commissioner 439_us_522 dayton hudson corp subs v commissioner supra sec_1_471-2 and income_tax regs we analyze these prongs seriatim and we set forth our analysis below before doing so however we pause to summarize the qualifications of the experts during the cases in chief petitioners called two witnesses whom the court recognized as experts and respondent called three we are given broad discretion to evaluate the cogency of each expert's analysis and to weigh it accordingly see 106_tc_274 we must evaluate and weigh each expert's opinion in continued whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income the commissioner has prescribed rules under sec_471 for taxpayers like petitioners that employ a perpetual inventory system in pertinent part sec_1_471-2 income_tax regs provides where the taxpayer maintains book_inventories in accordance with a sound accounting system in which the respective inventory accounts are charged with the actual cost of the goods purchased or produced and credited with the value of goods used transferred or sold calculated upon the basis of the actual cost of the goods acquired during the taxable_year including the inventory at the beginning of the year the net value as shown by such inventory accounts will be deemed to be the cost of the goods on hand the balances shown by such book_inventories should be verified by physical inventories at reasonable intervals and adjusted to conform therewith light of his or her qualifications and with regard to all other evidence in the record id 97_tc_496 86_tc_547 we are not bound by an expert’s opinion especially when it is contrary to our own judgment trans city life ins co v commissioner supra pincite if we believe it is appropriate to do so we may adopt an expert’s opinion in its entirety or we may reject it in its entirety 304_us_282 see 74_tc_441 we may also choose to adopt only parts of an expert’s opinion parker v commissioner supra pincite the court recognized robert m zimmerman petitioners' first expert as an expert on shrinkage in the retail industry as well as on matters of gaap mr zimmerman has been a certified_public_accountant c p a since and he has worked for a national accounting firm for years as a partner and or director specializing in the retail industry and directing the firm's operations therein mr zimmerman consults currently in the retail industry and he has written repeatedly on the subject of retail accounting and financial control mr zimmerman holds an undergraduate degree in accounting and a master's degree in taxation both from new york university the court recognized petitioners' second expert thomas e doerfler as an expert on statistics dr doerfler has consulted on the subject of statistics for over years and he is currently employed as a senior consultant in that area at a diversified international management and technology consulting firm dr doerfler holds an undergraduate degree in mathematics from the university of dayton and two graduate degrees m s and ph d in statistics from iowa state university he has previously appeared before this and other courts as an expert on statistical issues involving sampling and estimation respondent's first expert steven elliott fienberg was recognized by the court as an expert on statistics dr fienberg is a professor at carnegie-mellon university where he teaches statistical science at both the undergraduate and graduate level dr fienberg holds a ph d in statistics from harvard university and he has previously testified as an expert in federal state and local courts dr fienberg is currently the president of the international society for bayesian analysis and he chairs the committee of presidents of statistical sciences the court recognized respondent's second expert david w larue as an expert in financial tax and inventory_accounting dr larue an associate professor at the university of virginia holds a ph d in taxation and accounting from the university of houston he specializes in the fields of federal taxation and accounting and he has written repeatedly on those subjects respondent's third expert james earnest wheeler was recognized by the court as an expert in financial and tax_accounting dr wheeler is a professor of accounting at the university of michigan and he holds a ph d in accounting from the university of illinois dr wheeler specializes and teaches in the fields of federal taxation and accounting and he has written frequently on those subjects the court also recognized as experts two other witnesses called by petitioner during rebuttal namely charles bates and james bradow both of these witnesses were qualified as experts for the sole purpose of rebuttal dr bates was recognized as an expert on tax_accounting for purposes of rebutting dr fienberg he is a principal with kpmg peat marwick heading its economic analysis group with a particular focus on statistical application to the field of economics econometrics he has a master's and a ph d in economics from the university of rochester mr bradow was recognized as an expert in econometrics for purposes of rebutting dr wheeler mr bradow is a c p a and a partner of e y ii best_accounting_practice petitioners contend that their method of estimating shrinkage conforms to the best_accounting_practice in the industry respondent alleges to the contrary respondent argues that the retail industry does not have one per se industry standard for estimating shrinkage because other retailers use variations of petitioners' method rather than strictly following it according to respondent wal-mart's competitors in the retail industry use different historic periods to ascertain their shrinkage rates and they adjust these rates differently than the ceiling and floor levels used by wal-mart respondent also argues that petitioners' shrinkage estimates do not conform to gaap for the reasons stated by dr wheeler respondent adds that petitioners' financial statements as a whole may have satisfied gaap but that their estimates of shrinkage do not respondent contends that e y was able to certify the subject statements without qualification because petitioners' shrinkage estimates were immaterial from a financial point of view respondent alleges that materiality is a financial_accounting concept that does not apply to tax_accounting the supreme court has indicated that the phrase best_accounting_practice in the trade_or_business is synonymous with gaap thor power tool co v commissioner u s pincite see also 105_tc_234 affd 87_f3d_43 2d cir thus petitioners' method_of_accounting for their inventories will satisfy the first prong of our two-prong test if it conforms to gaap we believe it does petitioners' estimate of stub_period shrinkage as a percentage of sales is a widely accepted industry practice petitioners consistently followed this practice and they utilized the estimates resulting therefrom in their financial statements petitioners' financial statements were certified by e y as conforming to gaap without qualification respondent challenges the accuracy of petitioners' financial statements and contends that e y's certification does not pertain to the estimates of shrinkage we disagree each of the statements is accompanied by e y's unqualified certification that e y has examined the financial statements in accordance with generally accepted auditing principles and that the statements present the financial position of petitioners in conformance with gaap respondent invites the court to focus on the accounting concept of materiality and conclude that e y was able to render an unqualified opinion even though petitioners' estimates of inventory_shrinkage were improper we will not do so we do not find that petitioners' inventory_accounting method was out of compliance with gaap petitioners' witness james a walker jr a c p a and wal-mart's current senior vice president comptroller testified that wal-mart's method_of_accounting for shrinkage conformed with gaap respondent did not persuasively challenge mr walker's testimony and we find that his testimony was consistent with the testimony of robert lundgren mr lundgren is also a c p a and he is the partner of e y who directed the audit of wal- mart for the relevant years and gave the approval for the firm's opinion on the financial statements to the extent that dr wheeler testified that petitioners' inventory_method did not comply with gaap we are unpersuaded by that testimony petitioners' shrinkage methodology is supported by fasb statement of concepts no statement no in relevant part statement no states an asset has three essential characteristics a it embodies a probable future benefit that involves a capacity to contribute directly or indirectly to future net cash inflows b a particular entity can obtain the benefit and control others' access to it and c the transaction or other event giving rise to the entity's right to or control of the benefit has already occurred once acquired an asset continues as an asset of the entity until the entity collects it transfers it to another entity or uses it up or some other event or circumstance destroys the future benefit or removes the entity's ability to obtain it petitioners' method_of_accounting for shrinkage comports with statement no because petitioners adjusted their inventories which were their largest asset to reflect the value of the merchandise that was on hand at yearend if petitioners had not made these adjustments the value of their ending inventories would have been overstated by the value lost through shrinkage merchandise that is not available for sale to customers does not contribute to future net cash inflows or provide a benefit we also are guided by the retail industry's accounting practice in the absence of specific guidance the generally accepted standard for a trade or industry may be established by reference to a common practice followed by members of that trade or industry see sec_1_471-2 income_tax regs inventories must conform to the best_accounting_practice in the trade_or_business petitioners' methodology for estimating stub_period shrinkage is consistent with and comparable to the best practice used in the retail industry like most major retailers petitioners use cycle counting which is widely accepted in the retail industry petitioners' physical inventory process is strictly and carefully conducted and reviewed by independent counting services petitioners' internal auditors and loss prevention department and independent auditors petitioners' competitors also estimate shrinkage as a percentage of sales estimating shrinkage for the stub_period as a percentage of sales is the best practice available in the industry it is also relevant that petitioners used the same shrinkage estimates for reports issued to the securities exchange commission we conclude that petitioners' method_of_accounting for their inventories including their estimates of shrinkage at yearend conforms as nearly as may be to the best_accounting_practice in the trade_or_business we so hold and we turn to the second prong iii clear_reflection_of_income inventory_accounting is governed by sec_446 and sec_471 sec_471 prescribes the general_rule for inventories the regulations thereunder follow the statutory text in stating that a method_of_accounting for inventory must conform as nearly as may be to the best_accounting_practice in the trade_or_business and must clearly reflect the income sec_1_471-2 and income_tax regs sec_446 contains the general_rule for tax_accounting sec_446 states that the accounting_method used to compute taxable_income generally must be based on the method_of_accounting used to compute book income when the accounting_method used to compute taxable_income does not clearly reflect income sec_446 gives the commissioner broad authority to prescribe a method that does clearly reflect income thor power tool co v commissioner supra pincite 360_us_446 71_f3d_209 6th cir affg 102_tc_87 see also sec_1_446-1 income_tax regs no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income the commissioner's exercise of authority under sec_446 is given much latitude and cannot be disturbed unless clearly unlawful thor power tool co v commissioner u s pincite 280_us_445 see also 384_us_102 372_us_128 367_us_687 353_us_180 291_us_193 taxpayers challenging the commissioner's authority must prove that the commissioner's determination is clearly unlawful or plainly arbitrary thor power tool co v commissioner supra pincite the commissioner's authority under sec_446 encompasses overall methods_of_accounting as well as specific methods utilized to report any item_of_income or expense id pincite ford motor co v commissioner t c pincite 91_tc_1101 affd 882_f2d_820 3d cir sec_1_446-1 income_tax regs the fact that the commissioner possesses broad authority under sec_446 does not mean that the commissioner can change a taxpayer's method_of_accounting with impunity see eg prabel v commissioner supra pincite3 thus for example if a taxpayer uses a method_of_accounting that clearly reflects income the commissioner may not require a change to another method merely because the commissioner believes that the latter method will reflect income more clearly 104_tc_367 60_tc_794 56_tc_610 see also st james sugar co-op inc v united 643_f2d_1219 5th cir 357_f2d_656 9th cir affg 42_tc_926 75_tc_410 affd 689_f2d_1 1st cir likewise we have allowed the use of an accounting_method that was challenged by the commissioner when the taxpayer's method clearly reflected income and the commissioner's method did not see 88_tc_1500 we also have allowed the consistent application of accounting methods that were authorized by the code or the underlying regulations see 98_tc_457 affd 58_f3d_413 9th cir when a taxpayer challenges the commissioner's authority under sec_446 we inquire whether the accounting_method in issue clearly reflects income the answer to this question does not hinge on whether the taxpayer's method is superior to the commissioner's method or vice versa id pincite see also brown v helvering supra pincite instead the answer must be found by analyzing the unique facts and circumstances of the case ansley-sheppard-burgess co v commissioner supra 78_tc_1029 although it is not dispositive of our analysis we believe that a critical fact to consider is whether the taxpayer is consistently utilizing a recognized method_of_accounting that comports with gaap and that is prevalent in the industry see 420_f2d_352 1st cir affg tcmemo_1969_79 rlc indus co subs v commissioner supra pincite we recognize that the treatment of an item for financial_accounting and federal_income_tax purposes does not always mesh and that an accounting_method that is acceptable under gaap may be unacceptable for federal_income_tax purposes because it does not clearly reflect income thor power tool co v commissioner supra pincite see also 97_tc_120 92_tc_1314 62_tc_469 affd 536_f2d_874 9th cir peninsula steel prods equip co v commissioner supra all the same the regulations under sec_446 contemplate that a method_of_accounting ordinarily will clearly reflect income when it reflects the consistent application of generally_accepted_accounting_principles in a particular trade_or_business in accordance with accepted conditions or practices in that trade_or_business sec_1_446-1 income_tax regs in this regard we believe that the instant case falls within the contemplation of sec_1_446-1 income_tax regs petitioners consistently calculated their shrinkage estimates under a methodology that comported with gaap under this methodology they generally estimated shrinkage every month based on a 3-year rolling average which was revised after every actual count they adjusted any prior under- or over-estimate of shrinkage each time they counted their inventory so that their books_and_records reflected the amount of inventory on hand as verified by the count a comparison of the total annual shrinkage recorded in petitioners' books booked shrinkage to the total shrinkage verified by actual count verified shrinkage during each of the years demonstrates that petitioners' method of estimation was reasonable the following table compares booked shrinkage as a percentage of sales for the annual_accounting_period to verified shrinkage as a percentage of sales for the period between the physical inventory and the immediately preceding physical inventory_shrinkage as a percentage of sales year booked dollar_figure dollar_figure dollar_figure dollar_figure verified dollar_figure dollar_figure dollar_figure dollar_figure although this comparison matches shrinkage for the physical inventory cycle to shrinkage for the taxable_year which is a different period we believe that this comparison is appropriate under the facts herein both periods cover the period from the beginning of the taxable_year to the physical inventory dates and both amounts of shrinkage relate to sales for the period over which the shrinkage is measured moreover the combination of the monthly estimates for the period from the beginning of the taxable_year to the physical inventory date taking into account the adjustments made at the time of the physical counts reflects the actual shrinkage for the year through the physical inventory date for the period from the beginning of the year to the date of the physical inventory the estimated shrinkage combined with the part of the physical inventory adjustment attributable to the current_year was the amount of actual shrinkage for that period as verified by the physical count this was so without regard to any difference between the shrinkage estimate and the actual shrinkage for the period we recognize that the period over which petitioners' shrinkage can be known with a higher degree of certainty is the period from physical inventory to physical inventory ie this is the period over which the amount of shrinkage can be verified by physical count any analysis of this period alone however is inappropriate because it ignores an important part of petitioners' method_of_accounting namely the adjustment that is made on the last day of that cycle when the book inventory is adjusted to the physical count yet if this adjustment is made the analysis is unhelpful to us in determining the reasonableness of the stub_period shrinkage estimate because at the time of the physical count petitioners' method_of_accounting is as precise as the physical count accordingly any analysis of the physical inventory cycle alone either ignores a fundamental part of petitioners' method of annual accounting ie the reconciling adjustment booked at the time of the physical count or shows that the method is accurate at the time of the physical count neither of these analyses properly evaluates the stub_period estimate by comparing the unadjusted results from physical inventories to the adjusted book amounts the verification provided by the physical counts helps test the overall accuracy of petitioners' entire method_of_accounting for shrinkage as it affects petitioners' inventory balances and annual determination of income as shown in the above table petitioners' shrinkage adjustment to inventories for each taxable_year reasonably represents the amount of shrinkage verified by physical counts taken in the same year in the taxable_year the numbers are the same in the and taxable years the numbers are within percent in both and the amounts booked were less than the amount verified by the physical counts only in the taxable_year did the amount booked exceed the amount verified by physical count and that overstatement was only percent these modest differences indicate that petitioners' method_of_accounting for shrinkage produced reasonable results respondent's determination by contrast would have petitioners omit shrinkage estimates for the subject years in the respective amounts of dollar_figure million dollar_figure million dollar_figure million and dollar_figure million the second way in which the reasonableness of petitioners' shrinkage estimates can be seen is by understanding the relationship between shrinkage and sales respondent relies on dr fienberg's testimony to argue that such a relationship does not exist we do not find this testimony to be persuasive we read the record to support a finding of a relationship between shrinkage and sales under which a store's shrinkage will increase or decrease in accordance with its sales an increase in sales for example results in an increase in purchases and as purchases rise so do the goods lost in shipment or through paperwork errors an increase in sales results in more inventory being placed on the shelves for sale and as the shelf inventory increases so do the goods lost through breakage theft and erroneous price changes an increase in sales results in greater customer traffic in the store and as more customers enter the store the ratio of sales personnel to customers declines making it more difficult to detect theft an increase in sales results in the employment of additional sales personnel and as sales personnel increase so does employee theft with this relationship in mind we find that the reasonableness of petitioners' shrinkage estimates is seen further by comparing the retail value of shrinkage estimates for the stub_period to the verified shrinkage for the same period and the individual stub_period estimates to the shrinkage that was attributable to the stub_period and that was verified by a physical count in the next year the verified we compare the following year's physical inventory because stub_period shrinkage is verified through physical inventories continued shrinkage in the stub_period can be fairly approximated by multiplying the verified shrinkage by the ratio of i stub_period sales to ii sales for the entire physical inventory cycle the following table shows this analysis verified shrinkage allocable to stub_period in thousands of dollars stub_period sales total parent dollar_figure dollar_figure dollar_figure dollar_figure kuhn's big_number big_number edwards big_number big_number total big_number big_number sales between physical inventories that include stub_period big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number total parent kuhn's edwards total dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number stub_period sales as percent of sales between physical inventories parent kuhn's edwards overall total total verified shrinkage total parent dollar_figure kuhn's big_number big_number edwards total big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number continued taken in the following period for example the physical inventory results for the stub_period that ended date were reflected in the physical inventories taken in the taxable_year verified shrinkage allocated to stub_period on basis of percent of sales in stub_period total parent dollar_figure kuhn's big_number big_number edwards total big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number we now compare the stub_period estimates for each year to the verified shrinkage allocable to the stub_period as it was reflected in the previous table comparison of verified shrinkage to shrinkage estimates in thousands of dollars verified shrinkage allocated to stub_period on basis of percent of sales in stub_period total parent dollar_figure kuhn's big_number big_number edwards total big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number stub_period shrinkage estimated total parent dollar_figure kuhn's big_number edwards big_number big_number total dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number over under estimated total parent dollar_figure kuhn's edwards total big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number as illustrated in the second table our retrospective allocation of the shrinkage verified by physical count results in higher or lower shrinkage for each stub_period than the shrinkage estimates at issue herein we believe that this should be expected however because wal-mart did not have the benefit of hindsight in estimating shrinkage it also did not have the results of the subsequent inventories that are used in this comparison when it made its estimates all the same we believe that our comparison of wal-mart's estimates with those made with the benefit of hindsight helps demonstrate that wal-mart's method is reasonable wal-mart's estimation procedure resulted in parent's stores underestimating shrinkage in years and and overestimating shrinkage in years and similarly kuhn's and edwards underestimated shrinkage in some years and overestimated shrinkage in other years we conclude that wal-mart's shrinkage estimates clearly reflect income and that wal-mart has met the second prong of our two-prong test we so holddollar_figure because respondent has determined to the contrary we reverse her determination iv sam's the correlation of shrinkage to sales supports sam's use of estimates the reasonableness of sam's shrinkage estimates for the and taxable years is evident from the data during those years petitioners verified shrinkage through the physical inventories of sam's in the amount of dollar_figure6 million over the same period sam's recorded sales of dollar_figure2 billion thus sam's shrinkage for the 2-year period was approximately dollar_figure percent of sales or slightly higher than the 2-percent rate we note that dr larue has not persuaded us that we should hold otherwise actually used we conclude that sam's shrinkage estimates were permissible and we so hold in reaching all of our holdings herein we have considered all arguments made by respondent for contrary holdings and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
